Citation Nr: 0013392	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-03 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to February 5, 1997, 
for a grant of service connection for Wolff-Parkinson-White 
syndrome.  


(The issue of entitlement to payment or reimbursement of 
unauthorized private medical services provided from December 
18, 1996 to December 19, 1996 is the subject of a separate 
Board decision based on an appeal from an administrative 
decision of the Department of Veterans Affairs (VA) Medical 
Center in Milwaukee, Wisconsin.)


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1976 to May 1979 and 
from September 1979 to July 1986.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from March 
1997 administrative decisions of the VA Medical Center (MC) 
in Milwaukee, Wisconsin, which denied entitlement to payment 
or reimbursement for private medical expenses incurred at 
Sparta Franciscan Skemp Hospital and LaCrosse/Franciscan 
Skemp Medical Center for Atrial Fibrillation and Wolff-
Parkinson-White syndrome from December 18, 1996 to December 
19, 1996.  

During the course of review of the VAMC decisions, the Board 
determined that appellate review of the VAMC decisions cannot 
be completed until the VA Regional Office (RO) completes 
adjudication of a claim of entitlement to an effective date 
prior to February 5, 1997, for a grant of service connection 
for Wolff-Parkinson-White syndrome.  

The Board notes that, during the pendency of this claim, 
jurisdiction of the claims file was transferred to the 
Seattle, Washington, Regional Office (RO).

The Board will remand the veteran's claim for an effective 
date prior to February 5, 1997, for the grant of service 
connection for Wolff-Parkinson-White syndrome, to the RO for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238, 240 (1999).


REMAND

By a rating decision issued in January 1999, the veteran was 
awarded service connection for Wolff-Parkinson-White (W-P-W) 
syndrome, and an effective date of February 5, 1997, was 
assigned for that award.  By a statement dated in July 1999, 
the veteran contended, in essence, that he was entitled to an 
effective date prior to February 5, 1997, asserting that he 
was entitled to service connection for W-P-W as of his 
service discharge.  The veteran has attempted to disagree 
with the assigned effective date, but the RO has not 
adjudicated that contention.  

Accordingly, the August 1999 statement must be considered as 
a notice of disagreement as to the issue listed on the title 
page of this decision pursuant to 38 U.S.C.A. §§ 1901-1904; 
38 C.F.R. §§ 20.201, 20.300.  Such a notice requires that the 
Board remand this issue to the RO for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

The Board notes that the outcome of the veteran's claim for 
an earlier effective date for the grant of service connection 
for W-P-W affects the outcome of a claim for payment or 
reimbursement of unauthorized private medical services 
provided from December 18, 1996 to December 19, 1996.  That 
claim is the subject of a separate Board decision arising 
from administrative decisions of the Milwaukee, Wisconsin, VA 
Medical Center, as noted on the title page of this decision.  
Therefore, after the RO has completed all actions necessary 
under this Board decision, the RO should provide the 
Milwaukee, Wisconsin VAMC with a copy of this decision so 
that it may complete its duties with regard to the medical 
reimbursement claim.  

The Board also notes that, in a March 1998 substantive appeal 
as to the denial of reimbursement or payment of private 
medical expenses, the veteran requested a hearing before the 
Board.  However, when the veteran was offered that Board 
hearing, the veteran indicated that he no longer wanted a 
Board hearing as to the medical expenses reimbursement claim, 
but preferred to appeal the effective date assigned for the 
grant of service connection for W-P-W.  It is not clear from 
this statement, and from correspondence dated in February 
2000, whether the veteran wishes to seek a hearing, possibly 
before the Board, as to the claim for an effective date prior 
to February 5, 1997.  The RO should provide the veteran with 
appropriate information as to his rights to a hearing, either 
before or after he perfects a substantive appeal for an 
earlier effective date, if he wishes to do so.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran an 
SOC as to his claim of entitlement to an 
effective date prior to February 5, 1997, 
for a grant of service connection for W-
P-W syndrome, and should advise the 
veteran how to perfect an appeal as to 
that issue if he so desires and how to 
obtain a hearing, either before a Hearing 
Officer for the Regional Office or a 
Travel Board hearing.

2.  The RO should take any and all 
actions necessary based on the veteran's 
response to the SOC or clarification as 
to the request for a hearing.  

3.  After the RO has completed all 
actions necessary to complete 
adjudication of the veteran's claim for 
an effective date prior to February 5, 
1997 for a grant of service connection 
for W-P-W, the RO should provide a copy 
of that decision to the VAMC.

The claim for an effective date prior to February 5, 1997, 
should not be returned to the Board unless the veteran files 
a timely substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





